DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification filed on October 18, 2019 is objected to because the changes to paragraph [0001] were not made relative to the immediate prior version of paragraph [0001].  See MPEP § 714, II. B.
The disclosure is objected to because of the following informalities: 
In the specification at page 7, line 20, it appears that “aperture 50” should be changed to --aperture 5--.  
In the specification, “°K” has been used to designate the temperature unit kelvin (see, e.g., paragraph [00034]).  However, unlike degrees Fahrenheit and Celsius, kelvin is not referred to or written as a degree.  Therefore “°K” should be replaced with --K--.
	In the specification, “kj” has been used to designate kilojoules (see, e.g., paragraph [00034]).  However, the proper abbreviation for kilojoules is --kJ--.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 31 recites “a refractory having a specific heat capacity at 300°K ≥ 0.04 [kj/(°K kg)] and a mass density 3000 ≥ kg/m3”.   The specific heat capacity and mass density ranges are 
Claim 33 recites “at least one monolithic honeycomb having a mass 1 ≥ kg” (at lines 1-2) and “the refractory’s specific heat capacity at 300°K is in the range of from 0.04 [kj/(°K kg)] to 1.2 [kj/(°K kg)]; the refractory’s mass density is in the range of from 3000 kg/m3 to 5000 kg/m3” (at lines 4-5).  The mass, specific heat capacity, and mass density ranges are supported by original claim 10 in the parent application.  However, the subject matter is not disclosed in the specification.
Claim 35 recites “at least one monolithic honeycomb having a mass ≥ 1 kg.”  The mass range is supported by original claims 10 and 19 in the parent application.  However, the subject matter is not disclosed in the specification.
Claim Interpretation
The instant “reactor” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
The claims include the terminology “open frontal area (OFA)”.  As stated in the specification (see paragraph [00024]), “The channeled thermal mass has an open frontal area 
Claim Objections
Applicant is advised that should claim 30 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 25, 29, 30, 31, 33, and 34 are objected to because of the following informalities:  
In claim 25, a colon should be inserted after “comprising” (at line 2).
In each of claims 29, 30, and 31, the semi-colon at the end of each claim should be replaced with a period.
	In claim 29, the duplicated recitation of “an average wetted surface area per unit volume in the range of from 1 cm-1 to 100 cm-1” (at lines 4-5) should be deleted.
In each of claims 29, 31, and 33, each reference to “°K” should be replaced with --K-- to properly reference the temperature unit in kelvin.
In each or claims 31 and 33, each reference to “kj” should be replaced with --kJ-- to properly reference the unit in kilojoules.
In claim 34, the phrase “having a having” (at line 2) should be changed to --having--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the recitation of “the channel” (at line 15), which is drawn to one channel, renders the claim indefinite because the claim sets forth “at least one internal channel” (at line 12), which is drawn to one channel or a plurality of channels.
Also, “the first channeled thermal mass” (at lines 6 and 9) lacks proper positive antecedent basis because the claim merely sets forth “a channeled thermal mass” (at line 6).
Also, the limitation “a solid density (ρs) ≤ 12 g/cm3, a heat capacity (Cp) ≤ 0.5 cal/g°C” (at line 7) is unclear because the claim does not state the temperature at which the solid density and the heat capacity are measured.  As known in the art, the solid density and the heat capacity will vary depending on temperature.  
Also, it is unclear as to what specific range of open frontal area (OFA) is intended by the formula stated in the claim (at line 18).  The range of suitable values for (OFA) is unclear because the variable (ΔH) in the formula for calculating (OFA) has not been defined; the 
	Regarding claim 26, it is unclear as to the additional structural limitations Applicant is attempting to recite by “the reactor is a reverse-flow thermal pyrolysis reactor” (at lines 1-2) because the limitation only specifies an intended use of the reactor.
Also, “the second thermal mass having at least one internal channel having at least one in fluidic communication with the internal channel of the first thermal mass” (at line 3-4) renders the claim indefinite because the limitation is incomplete (i.e., at least one what?).
Also, the recitation of “the internal channel of the first thermal mass” (at line 4), which is drawn to one internal channel, renders the claim indefinite because claim 25 sets forth that the first thermal mass has “at least one internal channel” (at line 12), which is drawn to one internal channel or a plurality of internal channels.
Regarding claim 29, the recitation of “the first thermal mass” (at line 1) lacks proper positive antecedent basis.
Regarding claim 30, the recitation of “the internal channel of the first thermal mass” (at line 1), which is drawn to one internal channel, renders the claim indefinite because claim 25 sets forth that the first thermal mass has “at least one internal channel” (at line 12), which is drawn to one internal channel or a plurality of internal channels.

Regarding claim 31, the recitation of “the first thermal mass” (at line 1) lacks proper positive antecedent basis.
Also, the relationship between “a specific heat capacity” (at line 2) and “a heat capacity (Cp)” previously set forth in claim 25 (at line 7) is unclear.  The relationship is also unclear because the heat capacity values of the two claims are based on different units of measure.
Also, the relationship between “a mass density” (at line 2) and “a solid density (ρs)” previously set forth in claim 25 (at line 7) is unclear.  The relationship is also unclear because the density values of the two claims are based on different units of measure.
Also, it is unclear as to what types of refractory materials are intended by the claim limitation because the specific heat capacity range of ≥ 0.04 [kj/(°K kg)] (which is equivalent to ≥ 2.62 cal/g°C) lies outside of the heat capacity range (Cp) ≤ 0.5 cal/g°C set forth in claim 25.
Regarding claim 33, the recitation of “the first thermal mass” (at line 1) lacks proper positive antecedent basis.
Also, the relationship between “the refractory’s specific heat capacity” (at line 4) and “a heat capacity (Cp)” set forth in claim 25 (at line 7) is unclear.  The relationship is also unclear because the heat capacity values of the two claims are based on different units of measure.
Also, the relationship between “the refractory’s mass density” (at line 5) and “a solid density (ρs)” set forth in claim 25 (at line 7) is unclear.  The relationship is also unclear because the density values of the two claims are based on different units of measure.
Also, it is unclear as to what types of refractory materials are intended by the claim p) ≤ 0.5 cal/g°C set forth in claim 25.
Regarding claim 34, “the internal channel” (at line 1), which is drawn to one internal channel, renders the claim indefinite because claim 25 sets forth “at least one internal channel” (at line 12), which is drawn to one internal channel or a plurality of internal channels.
Regarding claim 35, the recitation of “the elongated channeled thermal mass” (at line 1) lacks proper positive antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 31, the limitation “a specific heat capacity at 300°K ≥ 0.04 [kj/(°K kg)]” (which is equivalent to a specific heat capacity ≥ 2.62 cal/g°C) fails to further limit the subject matter of claim 25.  Claim 25 sets forth that the first channeled thermal mass has a heat p) ≤ 0.5 cal/g°C.  The range in claim 31 is outside of the range set forth in claim 25.
Also, the limitation “a mass density ≥ 3000 kg/m3” (which is equivalent to a mass density ≥ 3 g/cm3) fails to further limit the subject matter of claim 25.  Claim 25 sets forth that the first channeled thermal mass has a solid density (ρs) ≤ 12 g/cm3, which requires the upper limit of the range to be set at 12 g/cm3.  However, the range in claim 31 does not have an upper limit.
Claim 32 is likewise rejected as it depends from rejected base claim 31.
	Regarding claim 33, the limitation “the refractory’s specific heat capacity at 300°K is in the range of from 0.04 [kj/(°K kg)] to 1.2 [kj/(°K kg)]” (which is equivalent to a specific heat capacity in the range of 2.62 cal/g°C to 78.63 cal/g°C) fails to further limit the subject matter of  claim 25.  Claim 25 sets forth that the first channeled thermal mass has a heat capacity (Cp) ≤ 0.5 cal/g°C.  The range in claim 33 is outside of the range set forth in claim 25.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasche et al. (US 2,319,679), as evidenced by Harris (Properties of Silicon Carbide, Chapter 1, pages 1-12).

	(a) an elongated tubular vessel (i.e., a housing defining a unit 2, FIG. 1; e.g., the housing having a circular cross-section, see FIG. 3) having (i) an internal volume which includes a first region (i.e., a region defining a cracking or pyrolysis assembly 3) and a second region (i.e., a region defining a combustion chamber 4) and (ii) a first opening (i.e., an opening connected to conduit 14; alternatively, and opening connected to conduit 12) opposed to a second opening (i.e., an opening connected to conduit 7) in fluidic communication with the internal volume, the first and second openings being separated by a reactor length LR; and
	(b) a first channeled thermal mass (i.e., refractory brick forming a plurality of gas passageways 18) located in the first region 3, wherein the first channeled thermal mass has an open frontal area (OFA) lying within the claimed range of an OFA ≤ 50%, or an OFA in the range of from 10% to 50% (i.e., “… the ratio of the slot area to the refractory area on any cross section would likewise fall within the range of 1:3 to 1:6,” see page 3, lines 40-42); and wherein,
		(i) the first channeled thermal mass includes:
(A) a first aperture (i.e., an opening facing chamber 19), the first aperture being proximate to the first opening 14,12 and in fluidic communication with the first opening;
(B) at least one internal channel (i.e., the plurality of gas passageways 18) in fluidic communication with the first aperture; and
(C) a second aperture (i.e., an opening facing chamber 21), the second aperture being in fluidic communication with the first aperture via a 1 through the at least one internal channel 18, wherein L1 ≥ 0.1 x LR (i.e., the length of the gas passageways 18 is more than 10 percent of the total length of the housing defining the unit 2, as shown in FIG.1).
	The recitation of a specific method (i.e., formula) used to determine a suitable OFA to be provided for the first channeled thermal mass, based on a given set of pyrolysis conditions during an intended use of the reactor, does not impart further patentable weight to the apparatus claim.  As stated in Applicant’s specification, the term “open frontal area (OFA)” adopts the conventional meaning as recognized in the art (see specification at page 6, paragraph [00024]), and OFA values that lie within the ranges of 10% to 55% (see specification at page 10, at paragraph [00033]), ≤ 50% (instant claim 27), or 10% to 50% (instant claim 28) satisfy the conditions of the formula.  The OFA of the first channeled thermal mass in the reactor of Hasche et al. therefore meets the OFA formula conditions set forth in the claim.
	Hasche et al. further discloses that the first channeled thermal mass is preferably made from silicon carbide (see page 2, lines 62-69; page 5, lines 25-27).
	The inherent physical properties of silicon carbide are disclosed by Harris.  The solid density of silicon carbide, depending on the polytype of the silicon carbide, ranges from 3.166 to 3.24878 g/cm3 (see section 1.1 Density of SiC, at page 3).  The heat capacity of silicon carbide, depending on temperature, ranges from 0.17 cal/g°C to 0.35 cal/g°C (see “Specific heat” entry in TABLE 1, at page 11).
	Therefore, the reactor of Hasche et al. further meets the claim limitation of the first channeled thermal mass having a solid density (ρs) ≤ 12 g/cm3 and a heat capacity (Cp) ≤ 0.5 cal/g°C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hasche et al. (US 2,319,679) in view of Harris (Properties of Silicon Carbide, Chapter 1, pages 1-12).
	Hasche et al. discloses that the reactor (see FIG. 1) is a reverse-flow thermal pyrolysis reactor (i.e., during a heating mode, hot combustion gases flow from the combustion chamber 4, downwards through the gas passageways 18, and out through a stack 13; during a pyrolysis mode, the flow direction through the gas passageways 18 is reversed by feeding a hydrocarbon-containing material through conduit 14, upwards through the gas passageways 19, and out through a conduit 22; see FIG. 1; see page 4, lines 17-54).
	Furthermore, in a second embodiment, Hasche et al. discloses that a second thermal mass (i.e., igniting checkers 54 and other similar elements; see FIG. 2; page 3, lines 66-71) is 52 of the reactor, wherein the second thermal mass has at least one channel in fluidic communication with the at least one channel of a first thermal mass (i.e., the plurality of gas passageways 44 of a refractory located in the processing chamber 42).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second thermal mass in the second region of the internal volume in the reactor of Hasche et al. because the second thermal mass would aid in the ignition of the gases in the second region (i.e., combustion chamber).
Claims 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hasche et al. (US 2,319,679) in view of Harris (Properties of Silicon Carbide, Chapter 1, pages 1-12), as applied to claim 25 above, and in further view of Keusenkothen et al. (US 7,914,667).
Regarding claims 30 and 34, Hasche et al. discloses that the first channeled thermal mass includes a plurality of substantially parallel passages 18 (see FIG. 1, 3).  Hasche et al., however, does not disclose that the first channeled thermal mass has a passage density in the range of from 77,000 /m2 to 1.3 x 106 /m2 (which is equivalent to 49.7 /in2 to 838.7 /in2).
	Keusenkothen et al. discloses a channeled thermal mass including a plurality of substantially parallel passages suitable for use in a reactor for the pyrolysis of hydrocarbons (i.e., a honeycomb monolith, with channel means 28 running the axial length of the recuperator reactor 27; see FIG. 2; column 21, line 67 to column 22, line 2) and having a passage density in the range of about 50 /in2 and 2,000 /in2, preferably between about 100 /in2 and 1,000 /in2 (see column 19, lines 33-41).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a thermal mass having a passage density within the 
	Regarding claim 35, Hasche et al. discloses that the first channeled thermal mass is of relatively large dimension, such that the length of the internal channels 18 through the thermal mass can be 15 feet or longer, such as 30 feet long (see page 4, lines 4-6).  Given the large volume occupied by the thermal mass in the internal volume, and the fact that silicon carbide has a solid density that ranges from 3.166 to 3.24878 g/cm3 (see Harris at section 1.1 Density of SiC, at page 3), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first channeled thermal mass at a weight of ≥ 1 kg in the reactor of Hasche et al.  
Hasche et al., however, does not disclose that the first channeled thermal mass is configured as at least one monolithic honeycomb.
Keusenkothen et al. discloses a channeled thermal mass configured as at least one monolithic honeycomb (see column 15, lines 5-14; column 19, lines 26-32).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the channeled thermal mass as at least one monolithic honeycomb in the reactor of Hasche et al. because a monolithic honeycomb would have been a suitable structure for the specific application of pyrolyzing hydrocarbons with low pressure loss transference while providing contact time and heat transfer, as taught by Keusenkothen et al. (see column 15, lines 12-14).
Claims 25-28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Coberly (US 2,956,864) in view of Kyocera (Technical Data: Alumina (Aluminum Oxide, Al2O3)), Harris (Properties of Silicon Carbide, Chapter 1, pages 1-12), and Hasche et al. (US 2,319,679).
Regarding claims 25, 27, 28, and 31, Coberly discloses a reactor (i.e., a furnace 1 or 2; see FIG. I-IV, XIV) for pyrolysing a hydrocarbon feed, comprising:
	(a) an elongated vessel (i.e., defined by a shell 21) having (i) an internal volume which includes first and second regions (i.e., a first region including a mass 32, and a second region including a mass 37) and (ii) opposed first and second openings (i.e., at the location of  extensions 30) in fluidic communication with the internal volume, the first and second openings being separated by a reactor length LR (i.e., the length of the shell 21); and
	(b) a channeled thermal mass (i.e., a mass 32 defining a plurality of channels that extend along the major axis) having an open frontal area (OFA) lying within the claimed range of an OFA ≤ 50%, or an OFA in the range of from 10% to 50% (i.e., “… the area of the passages should be as small as possible without causing an excessive pressure drop when gas is flowing through the mass at the maximum rate.  It has been found that this condition is satisfied when the area of the passages is approximately 25% of the gross cross section of the mass,” see column 3, lines 45-51); and wherein,
		(i)  the first channeled thermal mass 32 includes:
(A)  a first aperture (i.e., a first opening to a channel of the mass 32) proximate to the first opening and in fluidic communication with the first opening (i.e., where the first opening is at the extension 30 connected to conduit 80 or 82);

(C)  a second aperture (i.e., a second opening at the opposite end of the mass 32 relative to the first opening) being in fluidic communication with the first aperture via a flowpath L1 through the at least one internal channel, with L1 ≥ 0.1 x LR (i.e., as shown in FIG. I-II, the length of the mass 32 is more than 10 percent of the length of the shell 21).
The recitation of a specific method (i.e., formula) used to determine a suitable OFA to be provided for the first channeled thermal mass, based on a given set of pyrolysis conditions during an intended use of the reactor, does not impart further patentable weight to the apparatus claim.  As stated in Applicant’s specification, the term “open frontal area (OFA)” adopts its conventional meaning as recognized in the art (see specification at page 6, paragraph [00024]), and OFA values that lie within the ranges of 10% to 55% (see specification at page 10, at paragraph [00033]), ≤ 50% (instant claim 27), or 10% to 50% (instant claim 28) satisfy the conditions of the formula.  The OFA of the first channeled thermal mass 32 in the reactor of Coberly therefore meets the OFA formula conditions set forth in the claim.
	Coberly (see column 4, lines 1-4) further discloses that the first channeled thermal mass 32 can be made from alumina (over 99% Al2O3) or silicon carbide.
	The inherent physical properties of alumina are disclosed by Kyocera (see Property Table at the column for alumina content of 99%, which main applications include heat, corrosion, and wear resistant parts).  The solid density of alumina is approximately 3.8 g/cm3 (which is equivalent to 3,800 kg/m3).  The heat capacity of alumina is approximately 0.79 J/g-K 
	The inherent physical properties of silicon carbide are disclosed by Harris.  The solid density of silicon carbide, depending on the polytype of the silicon carbide, ranges from 3.166 to 3.24878 g/cm3 (see section 1.1 Density of SiC, at page 3).  The heat capacity of silicon carbide, depending on temperature, ranges from 0.17 cal/g°C to 0.35 cal/g°C (see “Specific heat” entry in TABLE 1, at page 11).
	Therefore, the reactor of Coberly meets the claim limitation (in claim 1) of the first channeled thermal mass 32 having a solid density (ρs) ≤ 12 g/cm3 and a heat capacity (Cp) ≤ 0.5 cal/g°C, when the first thermal mass comprises silicon carbide.  Furthermore, the reactor of Coberly meets the claim limitation (in claim 31) of the first channeled thermal mass 32 having a specific heat capacity ≥ 0.04 kJ/K-kg and a mass density ≥ 3000 kg/m3, when the first thermal mass comprises alumina.
	Lastly, Coberly discloses that the elongated vessel 21 has a “rectangular” shape.  Coberly does not specifically disclose that the elongated vessel 21 has a “tubular” shape.  
Hasche et al., however, discloses a reactor for pyrolysing a hydrocarbon feed, wherein the reactor may comprise an elongated vessel having a “tubular” shape (see FIG. 3) or, alternatively, a “rectangular” shape (see FIG. 4); (see also page 3, lines 11-20). 
Therefore, it would have been an obvious matter of design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively provide a “tubular” shape for the elongated vessel in the reactor of Coberly because Applicant has not disclosed that having the tubular shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected 
	Regarding claim 26, Coberly discloses that the reactor is a reverse-flow thermal pyrolysis reactor (see FIG. XVI-XIX, where the flow direction through the furnace 1, 2 is reversed depending on the specific mode of operation A, B, C, or D), and the reactor 1, 2 further comprises a second thermal mass (i.e., mass 37; see FIG. I-II) located in the second region of the internal volume, the second thermal mass 37 having at least one internal channel in fluidic communication with the at least one internal channel of the first thermal mass 32.
	Regarding claim 32, Coberly (see column 4, lines 1-4) discloses that the refractory includes at least one oxide of one or more elements selected from Groups 2-14 of the Periodic Table (i.e., alumina, Al2O3).
Claims 29, 30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Coberly (US 2,956,864) in view of Kyocera (Technical Data: Alumina (Aluminum Oxide, Al2O3)), Harris (Properties of Silicon Carbide, Chapter 1, pages 1-12), and Hasche et al. (US 2,319,679), as applied to claim 25 above, and further in view of Keusenkothen et al. (US 7,914,667).
Regarding claim 29, Coberly (see column 4, lines 1-4) discloses that the first thermal mass 32 may comprise alumina (over 99% Al2O3).  Kyocera (see Property Table at the column for alumina content of 99%) discloses that the thermal conductivity of alumina is 29 W/m-K and the coefficient of thermal expansion is 7.2 x 10-6/K (from 40-400 °C) and 8.0 x 10-6/K (from 40-800 °C).  The thermal conductivity and coefficient of thermal expansion of the alumina material therefore lies within the claimed ranges.  
Coberly, however, does not disclose that the average wetted surface area per unit 32 is in the range of from 1 cm-1 to 100 cm-1 (which is equivalent to from 30.48 ft-1 to 3,048 ft-1).
Keusenkothen et al. discloses a channeled thermal mass (i.e., a honeycomb monolith, with channel means 28 running the axial length of the recuperator reactor 27; see FIG. 2; column 21, line 67 to column 22, line 2) having an average wetted surface area per unit volume that ranges from 50 ft-1 to about 3000 ft-1, preferably 100 ft-1 to 2500 ft-1, and more preferably from about 200 ft-1 to 2000 ft-1 (see column 19, lines 41-59).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an average wetted surface area per unit volume within the claimed range for the first channeled thermal mass in the reactor of Coberly because the relatively high surface area per unit volume values would achieve a relatively quick change in the temperature through the reactor and permit relatively quick and consistent quenching of the reaction to prevent the reaction from continuing and creating coke, as taught by Keusenkothen et al. (see column 19, lines 51-59).
Regarding claims 30 and 34, Coberly discloses that the first thermal mass 32 includes a plurality of substantially parallel passages (see FIG. II).  Coberly, however, does not specifically disclose that the first channeled thermal mass 32 has a passage density in the range of from 77,000 /m2 to 1.3 x 106 /m2 (which is equivalent to 49.7 /in2 to 838.7 /in2).
	Keusenkothen et al. discloses a channeled thermal mass including a plurality of substantially parallel passages suitable for use in a reactor for the pyrolysis of hydrocarbons (i.e., a honeycomb monolith, with channel means 28 running the axial length of the recuperator reactor 27; see FIG. 2; column 21, line 67 to column 22, line 2) and having a passage density in 2 and 2,000 /in2, preferably between about 100 /in2 and 1,000 /in2 (see column 19, lines 33-41).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a thermal mass having a passage density within the claimed range for the first channeled thermal mass in the reactor of Coberly because the thermal mass would have been suitable for the specific application of pyrolyzing hydrocarbons with low pressure loss transference while providing contact time and heat transfer, as taught by Keusenkothen et al. (see column 15, lines 12-14).
	Regarding claims 33 and 35, Coberly (see column 4, lines 1-4) discloses that the first thermal mass 32 comprises a refractory that is an oxide of aluminum (i.e., alumina, with over 99% Al2O3).  Kyocera discloses that alumina (see Property Table at the column for alumina content of 99%) inherently possesses a specific heat capacity of approximately 0.79 J/g-K (which is equivalent to 0.79 kJ/kg-K) and a mass density of approximately 3.8 g/cm3 (which is equivalent to 3,800 kg/m3), which lie within the claimed ranges for the refractory’s specific heat capacity and mass density.  The further recitation of a residence time (tR) in a channel of the first thermal mass is considered a process limitation that does not impart patentable weight (i.e., structure) to the apparatus claim.
Coberly, however, does not disclose that the first channeled thermal mass 32 is configured as at least one monolithic honeycomb having a mass ≥ 1 kg.  Keusenkothen et al. further discloses a channeled thermal mass configured as at least one monolithic honeycomb (see column 15, lines 5-14; column 19, lines 26-32).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774